DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi (prev. presented US 2006/023119) in view of Kiyotomi (prev. presented US 2014/0158791) and Kanemoto (prev. presented US 2013/0248378) or in the alternative, Yi in view of Kiyotomi, Kanemoto, and US Patent Application Publication 2018/0334318 of Cho et al., hereinafter Cho (previously cited not relied upon in office action mailed 4/21/2021).
Regarding claim 1, 3, and 16, Yi teaches a chemical liquid supply apparatus to supply liquid to a semiconductor process chamber (Fig 1, note 160 as the supply apparatus and 120 as the chamber) comprising: an insulating [0021] chemical liquid supply pipe (164, Fig 1 and 3) in which chemical liquid flows [0021], including a spray end (nozzle 162 [0022]) through which chemical is sprayed and extends into the process chamber (Fig 1), an external electrode adjacent to an outer circumferential surface of the chemical liquid supply pipe (182 Fig 3, note [0022] teaches this may be adjacent to the nozzle) and a power supply module (186 power supply, power line connected to 182 and ground line connected to 188 Fig 3). Regarding the electric field to reduce static electricity, this limitation is directed to the manner in which the apparatus is operated. Yi fails to teach the external electrode comprises at least 2 external electrodes with a width less than half of the length of the perimeter of the pipe and spaced apart in the circumferential direction. Kiyotomi teaches that as an alternative to an arrangement with an internal and external electrode (Fig 12), which is the arrangement taught by Yi, the same results may be achieved by two external electrodes (212, Fig 9) with a width that is less than half the length of the perimeter (Fig 9, note this is suggested by the drawings because the electrodes are the same width of the pipe and there is no need for them to extend further to create the electric field in the pipe, see also [0092]) and spaced apart in the circumferential direction (Fig 9). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the electrode arrangement of Yi to include two external electrodes because Kiyotomi teaches this is a functional alternative [0098] which provides the benefit that the electrodes are never corroded due to exposure to the liquid in the pipe [0096]. Regarding the shape of the external electrodes, Yi has demonstrated the electrode being curved and contacting the pipe outer surface (fig 3, see 182 and 164). Therefore, the combination is inclusive of the two external electrodes being curved and contacting the pipe such that the electrodes have an internally facing surface in contact with and conforming to the outer circumferential surface of the liquid supply pipe and the internally facing surface is curved. Further, both Yi (Fig 3, see 182) and Kiyotomi (Fig 7-9, see electrodes 212) demonstrate the electrode has external surfaces that are planar (note this includes side surfaces of the electrode and note the claim does not require that all of the remaining surfaces are considered “external surfaces”). Therefore the combination includes the electrode having external surfaces that are planar. Applicant may wish to define all the remaining surfaces are external and planar. Additionally, it is noted that this appears to be a change of shape of the electrode. It is further recognized that a change of shape is generally considered to be within the skill of one of ordinary skill in the art, there being no evidence to suggest any unexpected results due to the shape of the external electrode.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Yi fails to teach the claimed protective layer. Kiyotomi teaches that the electrodes are covered in an insulating protecting material [0071] to surround the outer surfaces [0071]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the electrodes of Yi  and the electrodes of the combination to include the protective material on the outer circumference because Kiyotomi teaches this may be done [0071] and advises caution regarding the corrosion of the electrodes [0096]. Regarding the inclusion of resin and surrounding the tube, while this is not explicitly disclosed by Kiyotomi, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a resin because they are widely used as insulating and protecting layers on electrodes. Regarding the insulating layer being a resin and providing full circumferential coverage, in the same field of endeavor of an apparatus for applying an electric field to a liquid (abstract), Kanemoto teaches that an insulating coating (300 Fig 3-F) for covering the portions of the electrode not being used to provide electricity to the solution surround the entire circumference and include chemical resistant resins [0095]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yi and the combination of Yi in view of Kiyotomi to include the insulating protection layer of the electrode is a resin and fully surrounds the pipe and electrodes because Kiyotomi does not limit the material and Kanemoto teaches the insulating materials for protection of the electrode include materials with chemical resistance [0095-0096]. Additionally, if the insulating layer of Kiyotomi was not inclusive of chemical resistant materials, Kanemoto demonstrates this is a simple substitution of one known element (insulating layer for an electrode without chemical resistance) for another (insulating layer for an electrode with chemical resistance) to obtain predictable results (electrode with insulating layer). Alternatively, if applicant can demonstrate that Yi in view of Kiyotomi and Kanemoto as applied above does not teach or render obvious the claimed electrode shape, in the same field of endeavor of a liquid processing apparatus with an electrode on the dispensing nozzle (abstract, Fig 1 and 3A-F), Cho teaches that as an alternative to a conforming electrode similar to the one taught by Yi (see Cho Fig 3D, electrode 13’ and Yi Fig 3, electrode 182), it is known to use an external electrode with a conformal and curved inner facing surface and planar surfaces for all the external surfaces (see Cho Fig 3E electrodes 13’ [0050-0052]) as an obvious shape alternative ([0050-0052]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yi in view of Kiyotomi and Kanemoto to modify the shape of the external electrode to include all of the exposed surfaces of the external electrode are planar and the internal surface is curved and conforming to the outer circumferential surface of the liquid supply pipe..
Regarding claim 2, Yi remains as applied to claim 1 from which claim 2 depends. Yi fails to explicitly teach a chemical liquid storage tank and pump. In the same field of endeavor of an apparatus for supplying a liquid to a semiconductor manufacturing apparatus (abstract and Fig 4 and 6), Kiyotomi teaches that the liquid supply unit (Fig 6) includes a liquid storage tank (201 Fig 6) and a liquid supply pump (210 Fig 6) between the liquid storage tank (201 Fig 6) and the liquid supply pipe (portion of pipe 202 having electrodes 212 and nozzle 142, Fig 6) [0067], [0070]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yi to include the liquid supply tank and pump of Kiyotomi because Yi does not disclose how the liquid is supplied to the line and Kiyotomi demonstrates this is an art recognized a functional was to supply the liquid to the nozzle line in a semiconductor manufacturing apparatus.
Regarding claim 5, the combination of Yi in view of Kiyotomi remains as applied to claim 1 from which claim 5 depends. Kiyotomi as applied in the combination taught that as an alternative to an arrangement with an internal and external electrode (Fig 12), which is the arrangement taught by Yi, the same results may be achieved by two external electrodes (212, Fig 9) with a width that is less than half the length of the perimeter (Fig 9, note this is suggested by the drawings because the electrodes are the same width of the pipe and there is no need for them to extend further to create the electric field in the pipe, see also [0092]) and spaced apart in the circumferential direction (Fig 9). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the electrode arrangement of Yi and as already presented in the combination to include the two external electrodes of Kiyotomi because Kiyotomi teaches this is a functional alternative [0098] which provides the benefit that the electrodes are never corroded due to exposure to the solution in the pipe [0096].
Regarding claim 6, Yi in view of Kiyotomi remains as applied to claim 5 above. Kiyotomi fails to teach the length of the electrode. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the length to achieve the desired level of particle removal [0092]. Further, this represents a change in shape of the electrode (from rectangular to square for equal dimensions).
Regarding claim 9, Yi in view of Kiyotomi remains as applied to claim 5 above. The electrodes of Kiyotomi in the combination are symmetric with respect to the central axis of the pipe (Fig 9, see pipe 202 and electrodes 212).
Regarding claim 17, the power supply module can apply positive or negative power to the electrode (Yi [0057]).
Regarding claim 19, the combination remains as applied to claim 16 above. Yi teaches the lower end of the electrode is aligned with the spray end of the pipe (Fig 6, see 180’). Yi fails to teach the external electrode comprises at least 2 external electrodes with a width less than half of the length of the perimeter of the pipe and spaced apart in the circumferential direction. Kiyotomi teaches that as an alternative to an arrangement with an internal and external electrode (Fig 12), which is the arrangement taught by Yi, the same results may be achieved by two external electrodes (212, Fig 9) with a width that is less than half the length of the perimeter (Fig 9, note this is suggested by the drawings because the electrodes are the same width of the pipe and there is no need for them to extend further to create the electric field in the pipe, see also [0092]) and spaced apart in the circumferential direction (Fig 9). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the electrode arrangement of Yi to include the two external electrodes of Kiyotomi because Kiyotomi teaches this is a functional alternative [0098] which provides the benefit that the electrodes are never corroded due to exposure to the liquid in the pipe [0096].
Regarding claim 20, The combination of Yi in view of Kiyotomi and Kanemoto or Yi in view of Kiyotomi, Kanemoto and Cho remains as applied to the analogous limitations of instant claims 1, 3, and 16. Yi teaches a semiconductor process apparatus (Fig 1, note 160 as the supply apparatus and 120 as the chamber) comprising: a process chamber (120 Fig 1) comprising a chamber housing (shown as 120 Fig 1), with a box shape (Fig 1 note a box can have different shapes, such as a hat box which is round) having an open upper portion (Fig 1) and an inner space (Fig 1) and a spin chuck (140 Fig 1) having a spin shaft (144 Fig 1) protruding from a bottom surface of the chamber housing (Fig 1) and a spin plate (142 Fig 1) connected to the spin shaft (Fig 1) and having an upper surface on which a semiconductor substrate is mounted (W Fig 1); an insulating [0021] chemical liquid supply pipe (164, Fig 1 and 3) in which chemical liquid flows [0021], including a spray end (nozzle 162 [0022]) through which chemical is sprayed and extends into the process chamber (Fig 1), an external electrode adjacent to an outer circumferential surface of the chemical liquid supply pipe (182 Fig 3, note [0022] teaches this may be adjacent to the nozzle) and a power supply module (186 power supply, power line connected to 182 and ground line connected to 188 Fig 3). Yi fails to explicitly teach a chemical liquid storage tank and pump. In the same field of endeavor of an apparatus for supplying a liquid to a semiconductor manufacturing apparatus (abstract and Fig 4 and 6), Kiyotomi teaches that the liquid supply unit (Fig 6) includes a liquid storage tank (201 Fig 6) and a liquid supply pump (210 Fig 6) between the liquid storage tank (201 Fig 6) and the liquid supply pipe (portion of pipe 202 having electrodes 212 and nozzle 142, Fig 6) [0067], [0070]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yi to include the liquid supply tank and pump of Kiyotomi because Yi does not disclose how the liquid is supplied to the line and Kiyotomi demonstrates this is an art recognized a functional was to supply the liquid to the nozzle line in a semiconductor manufacturing apparatus. 
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kiyotomi and Kanemoto  or Yi in view of Kiyotomi, Kanemoto and Cho as applied to claims 1 and 16 above, and further in view of Wilkerson (prev. presented US2014/0336618).
Regarding claims 15 and 18, the combination remains as applied to claim 1 and 16. Yi fails to teach a charge measurement module to measure the charge of the liquid sprayed from the pipe. In the same field of endeavor of liquid ejection mechanisms (abstract) including an electrode [0255] and for which the electrostatic conditions of the liquid must be controlled [0119], Wilkerson teaches it is known to use a Faraday cup or cage to monitor performance of the sprayer and determine tribocharge effects [0255-0257] and measure the charge in the spray [0267]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yi to include the charge measurement module of Wilkerson because Wilkerson teaches this allows for determination of the charge of the spray and Yi is seeking to include charged species in the liquid applied to the substrate [0017], [0021-0022]. Such a modification provides a way to evaluate and provide uniform results of the apparatus of Yi.
Response to Arguments
Applicant's arguments filed 04/19/2022, hereinafter reply, have been fully considered but they are not persuasive. 
The arguments regarding Yi in view of Kiyotomi and Kanemoto to teach the amended limitations. The argument (reply p9-12) that the combination does not teach the claimed shape are not persuasive because as noted above, the shape is obvious from the combination of the teachings of the references. Further, new reference Cho teaches the shape (see electrode 13’ in Fig 3E) and, as noted above, the instant claim language does not require that all of the remaining surfaces of the electrode beyond the internally-facing surface that is conformal to the liquid supply pipe be considered the “exposed surfaces” that are planar and even Yi demonstrates exposed surfaces that are planar (surfaces perpendicular to the pipe in Yi as cited above). Further the arguments presented regarding the shape and why it would not be obvious due to effects on the electric field (reply p 11-12) have been considered; however Examiner notes that The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c). Note that the instant specification does not explicitly explain the planar surfaces or disclose that this shape affects the performance of the electrodes. It is noted that the lack of disclosure regarding the planar surfaces and the importance of such surfaces renders it unclear if the planar surfaces were part of the original invention or were a design choice during the drawings of the apparatus.  For these reasons, the arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/02983376 teaches an electrode wrapping pipe (14a,b Fig 2(A)) coated in an insulating layer (17 Fig 2). US 2014/0299273 teaches a concave electrode (314c as an alternative or in addition to a planar electrode 314a Fig 3)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716   

/KEATH T CHEN/Primary Examiner, Art Unit 1716